                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR11-0131-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JAMES WILLIAM HALL,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion to seal (Dkt. No. 1123) and
16   the Government’s motion to seal (Dkt. No. 1125) the parties’ respective sentencing memoranda
17   (Dkt. Nos. 1124, 1126). Having thoroughly considered the motions and the relevant record, the
18   Court hereby GRANTS both motions.
19          “There is a strong presumption of public access to the court’s files.” W.D. Wash. Local
20   Civ. R. 5(g)(3); Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). However, a
21   particularized showing of good cause will suffice to maintain under seal documents attached to a
22   motion that does not address the procedural basis of the case. Foltz v. State Farm Mut. Auto. Ins.
23   Co., 331 F.3d 1122, 1135 (9th Cir. 2006). This rule provides an exception to the “strong
24   presumption in favor of [public] access” to judicial records. Kamakana v. City & Cty. of
25   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz, 331 F.3d at 1135).
26          Defendant and the Government ask the Court to maintain their respective sentencing


     ORDER
     CR11-0131-JCC
     PAGE - 1
 1   memoranda under seal, in light of the sensitive matters discussed therein. (Dkt. Nos. 1123,

 2   1125.) Having reviewed the sentencing memoranda, the Court FINDS that they concern sensitive

 3   matters and that the Government and Defendant’s interest in keeping the information therein

 4   confidential outweighs the public’s interest in disclosure. Therefore, the Court GRANTS

 5   Defendant’s motion to seal (Dkt. No. 1123) and the Government’s motion to seal (Dkt. No.

 6   1125). The Clerk is DIRECTED to maintain Docket Numbers 1124 and 1126 under seal.

 7          DATED this 30th day of January 2019.




                                                         A
 8
 9

10
                                                         John C. Coughenour
11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR11-0131-JCC
     PAGE - 2
